Case 3:19-cv-01849-LAB-RBB Document 1 Filed 09/25/19 PageID.1 Page 1 of 7



 1 Mathew K. Higbee, Esq., SBN 241380
   HIGBEE & ASSOCIATES
 2
   1504 Brookhollow Dr., Suite 112
 3 Santa Ana, CA 92705
   (714) 617-8350
 4 (714) 597-6559 facsimile
 5 Email: mhigbee@higbeeassociates.com
 6 Saba A. Basria, Esq., SBN 307594
 7 HIGBEE & ASSOCIATES
   1504 Brookhollow Dr., Suite 112
 8 Santa Ana, CA 92705
 9 (714) 617-8350
   (714) 597-6559 facsimile
10 Email: sbasria@higbeeassociates.com
11
   Attorneys for Plaintiff,
12 MARK JOHNSON,
13
14
                         UNITED STATES DISTRICT COURT
15                     SOUTHERN DISTRICT OF CALIFORNIA
16
                                                      '19CV1849 LAB RBB
                                            Case No. ____________________
     MARK JOHNSON,
17
18                            Plaintiff,
                                            COMPLAINT FOR DAMAGES AND
19                                          INJUNCTIVE RELIEF
     v.
20                                          DEMAND FOR JURY TRIAL
     EMILIANO ABATE d/b/a COSTA
21   RICA SURF LESSONS; and DOES 1
22   through 10 inclusive,
23                            Defendant.
24
25
26          Plaintiff MARK JOHNSON, for his Complaint against EMILIANO ABATE
27   d/b/a COSTA RICA SURF LESSONS, Defendant, alleges as follows:
28
          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             1
Case 3:19-cv-01849-LAB-RBB Document 1 Filed 09/25/19 PageID.2 Page 2 of 7


                                  JURISDICTION AND VENUE
 1
 2          1.     This is a civil action seeking damages and injunctive relief for
 3   copyright infringement under the Copyright Act of the United States, 17 U.S.C. §
 4
     101 et seq.
 5
 6          2.     This Court has subject matter jurisdiction over Plaintiff’s claims for

 7   copyright infringement pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1338(a).
 8
            3.     This Court has personal jurisdiction over Defendant because
 9
10   Defendant is a business providing services in the State of California. And

11   Defendant’s acts of infringement complained of herein occurred in the State of
12
     California, and caused injury to Plaintiff in his intellectual property within the
13
14   State of California.

15          4.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant
16
     resides in this judicial district and a substantial part of the events giving rise to
17
     Plaintiff’s claim occurred in this judicial district. Alternatively, venue is also
18
19   proper pursuant to 28 U.S.C. § 1400(b) because Defendant committed the acts of
20   infringement, and has a regular and established places of business in this judicial
21
     district.
22
23                                        PARTIES
24          5.     Plaintiff Mark Johnson (“Plaintiff” or “Johnson”) resides in Australia,
25
     and is a professional photographer by trade.
26
27          6.     Plaintiff is informed and believes and thereon alleges that Emiliano

28   Abate (“Abate”) is the founder and owner of the Costa Rica Surf School
         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                2
Case 3:19-cv-01849-LAB-RBB Document 1 Filed 09/25/19 PageID.3 Page 3 of 7


     (“Defendant) with a principal lace of business at: 735 Santa Clara Place, San
 1
 2   Diego, CA 92109. See http://www.costaricasurflessons.com/index.html.
 3         7.      Plaintiff is informed and believes, and thereon alleges, that Defendant
 4
     owns and operates the website http://www.costaricasurflessons.com/index.html
 5
 6   (“the Website”) to market its services.

 7         8.      Plaintiff is unaware of the true names and capacities of the
 8
     Defendants sued herein as DOES 1 through 10, inclusive, and for that reason, sues
 9
10   such Defendants under such fictitious names. Plaintiff is informed and believes

11   and on that basis alleges that such fictitiously named Defendants are responsible in
12
     some manner for the occurrences herein alleged, and that Plaintiff’s damages as
13
14   herein alleged were proximately caused by the conduct of said Defendants.

15   Plaintiff will seek to amend the complaint when names and capacities of such
16
     fictitiously named Defendants are ascertained. As alleged herein, “Defendant”
17
     shall mean all named Defendants and all fictitiously named Defendants.
18
19         9.      For the purposes of this Complaint for Damages, unless otherwise
20   indicated, “Defendant” includes all agents, employees, officers, members,
21
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogates,
22
23   representatives and insurers of Defendant(s) named in this caption.
24                              FACTUAL ALLEGATIONS
25
           10.     Plaintiff Mark Johnson is professional photographer by trade based in
26
27   Australia. He specializes in outdoor on-location photography; primarily waves and

28   coastal     scenes,   travel,   sports,    and    nature    photography.         See
         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                3
Case 3:19-cv-01849-LAB-RBB Document 1 Filed 09/25/19 PageID.4 Page 4 of 7


     https://www.markjohnson.com/about/index.
 1
 2         11.   Johnson is the sole author and exclusive rights holder to a photograph
 3   of a man surfing (“the Image”). A true and correct copy of the original Image is
 4
     attached hereto as Exhibit A.
 5
 6         12.   Johnson registered the Image with the United States Copyright Office

 7   on June 17, 2008 under registration number VAu 964-338.
 8
           13.   Defendant offers and arranges surf lessons and travel in Costa Rica.
 9
10   Defendant is based out of San Diego, California and maintains a storefront

11   business        to        provide          these      services.                See
12
     http://www.costaricasurflessons.com/aboutus.html
13
14         14.   On or about June 7, 2019 Johnson discovered that Defendant had used

15   the Image on the Gallery page of its Website. The Image remains on Defendant’s
16
     Website to date. True and correct screenshots of the Infringing Post featuring
17
     Johnson’s Image is attached hereto as Exhibit B.
18
19         15.   Johnson never authorized Defendant use of the Image in any manner.
20         16.   On information and belief, Defendant knew that it did not have
21
     permission to use the Image on Defendant’s Website and willfully infringed
22
23   Johnson’s Image. See Exhibit C.
24                            FIRST CAUSE OF ACTION
25                           COPYRIGHT INFRINGEMENT
                                 17 U.S.C. § 101 et seq.
26
27         17.   Plaintiff incorporates by reference all of the above paragraphs of this

28   Complaint as though fully stated herein.
         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                4
Case 3:19-cv-01849-LAB-RBB Document 1 Filed 09/25/19 PageID.5 Page 5 of 7


           18.     Plaintiff did not consent to, authorize, permit, or allow in any manner
 1
 2   the said use of Plaintiff’s unique and original materials and/or work.
 3         19.     Plaintiff is informed and believes and thereon alleges that Defendant
 4
     willfully infringed upon Plaintiff’s copyrighted works in violation of Title 17 of
 5
 6   the U.S. Code, in that it published, communicated, benefited through, posted,

 7   distributed, publicized, and otherwise held out to the public for commercial
 8
     benefit, the original and unique work of the Plaintiff’s consent or authority, and
 9
10   acquired monetary gain and market benefit as a result.

11         20.     As a result of each and every Defendant’s violations of Title 17 of the
12
     U.S. Code, Plaintiff is entitled to actual damages and profits pursuant to 17 U.S.C.
13
14   §504(b), or statutory damages in an amount up to $150,000.00 for each

15   infringement pursuant to 17 U.S.C. § 504(c).
16
           21.     As a result of the Defendant’s violations of Title 17 of the U.S. Code,
17
     the court in its discretion may allow the recovery of full costs as well as reasonable
18
19   attorney’s fees and costs from Defendant pursuant to 17 U.S.C § 505.
20         22.     Plaintiff is also entitled to injunctive relief to prevent or restrain
21
     infringement of his copyright pursuant to 17 U.S.C. § 502.
22
23                                PRAYER FOR RELIEF
24         WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
25
                 • For statutory damages against Defendant in an amount up to
26
27                 $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c);

28
         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                5
Case 3:19-cv-01849-LAB-RBB Document 1 Filed 09/25/19 PageID.6 Page 6 of 7


            • For general and special damages against Defendant according to proof
 1
 2             together with interest thereon at the maximum legal rate;
 3
            • For costs of litigation and reasonable attorney’s fees against
 4
               Defendant pursuant to 17 U.S.C. § 505;
 5
 6          • For an injunction preventing Defendant from further infringement of
 7
               all copyrighted works of the Plaintiff pursuant to 17 U.S.C. § 502; and
 8
            • For any other relief the Court deems just and proper.
 9
10
11       Dated: September 25, 2019                   Respectfully submitted,
12
                                                     /s/ Mathew K. Higbee
13                                                   Mathew K. Higbee, Esq.
14                                                   Cal. Bar No. 241380
                                                     HIGBEE & ASSOCIATES
15                                                   1504 Brookhollow Dr., Ste 112
16                                                   Santa Ana, CA 92705-5418
                                                     (714) 617-8350
17                                                   (714) 597-6559 facsimile
18                                                   Counsel for Plaintiff

19                                                   /s/ Saba A. Basria
20                                                   Saba A. Basria, Esq.
                                                     Cal. Bar No. 307594
21                                                   HIGBEE & ASSOCIATES
22                                                   1504 Brookhollow Dr., Ste 112
                                                     Santa Ana, CA 92705-5418
23                                                   (714) 617-8350
                                                     (714) 597-6729 facsimile
24
                                                     Counsel for Plaintiff
25
26
27
28
       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                            6
Case 3:19-cv-01849-LAB-RBB Document 1 Filed 09/25/19 PageID.7 Page 7 of 7


                            DEMAND FOR JURY TRIAL
 1
 2       Plaintiff, Mark Johnson, hereby demands a trial by jury in the above matter.
 3
 4
         Dated: September 25, 2019                     Respectfully submitted,
 5
 6                                                     /s/ Mathew K. Higbee
                                                       Mathew K. Higbee, Esq.
 7                                                     Cal. Bar No. 241380
 8                                                     HIGBEE & ASSOCIATES
                                                       1504 Brookhollow Dr., Ste 112
 9                                                     Santa Ana, CA 92705-5418
10                                                     (714) 617-8350
                                                       (714) 597-6559 facsimile
11                                                     Counsel for Plaintiff
12
                                                       /s/ Saba A. Basria
13                                                     Saba A. Basria, Esq.
14                                                     Cal. Bar No. 307594
                                                       HIGBEE & ASSOCIATES
15                                                     1504 Brookhollow Dr., Ste 112
                                                       Santa Ana, CA 92705-5418
16
                                                       (714) 617-8350
17                                                     (714) 597-6729 facsimile
                                                       Counsel for Plaintiff
18
19
20
21
22
23
24
25
26
27
28
       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             7
